                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )                 No. 3:19-CR-205-TAV-DCP
CHARLES D. SEALS,                                 )
                                                  )
                       Defendant.                 )


                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case is before the Court on Defendant Seals’ Motion to Continue

[Doc. 36], filed on January 2, 2020.

        Defendant Seals requests for the Court to continue the February 11, 2020 trial date, as well

as the motion and plea deadlines in this case. Defendant Seals asserts that granting a continuance

in the present case will serve the ends of justice by providing additional time to properly prepare

the case and permit the parties the opportunity to make a full resolution of all pending issues.

Further, the motion states that counsel has explained the right to a speedy trial to the Defendant,

who understands that all time between the filing of the motion and the new trial date will be fully

excludable. The motion also relates that the Government does not object to the requested

continuance. The parties have conferred with Chambers and agreed on a new trial date of June 2,

2020.
       The Court finds the Defendant’s motion to continue the trial and other deadlines to be

unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of the Defendant and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 3] charges Defendant Seals with being a

convicted felon in possession of a firearm, possession of five grams or more of methamphetamine

with the intent to distribute, and the possession of a firearm in furtherance of a drug trafficking

crime. Assistant Federal Defender Mary Margaret Kincaid relates that she needs additional time

to resolve pretrial matters and to prepare the case for trial. The Court finds that without a

continuance, defense counsel would not have the reasonable time necessary to prepare for trial,

despite counsel’s exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Accordingly, Defendant’s unopposed motion [Doc. 16] to continue the trial date is

GRANTED, and the trial is reset to June 2, 2020. The Court finds that all the time between the

filing of the motion for a continuance on January 2, 2020, and the new trial date of June 2, 2020,

is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C.

§ 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this case, the deadline for

filing pretrial motions is extended to March 24, 2020. Responses to pretrial motions are due on

or before April 7, 2020. The parties are to appear before the undersigned for a final pretrial

conference on May 19, 2020, at 1:30 p.m. This date shall also be the deadline for concluding plea

negotiations and providing reciprocal discovery. The Court instructs the parties that all motions

in limine must also be filed no later than May 18, 2020. Special requests for jury instructions shall

be submitted to the District Judge no later than May 22, 2020, and shall be supported by citations

to authority pursuant to Local Rule 7.4.




                                                 2
Accordingly, it is ORDERED as follows:

      (1) The Defendant’s Motion to Continue [Doc. 16] is GRANTED;

      (2) The trial of this matter is reset to commence on June 2, 2020,
      at 9:00 a.m., before the Honorable Thomas A. Varlan, United States
      District Judge;

      (3) All time between the filing of the motion on January 2, 2020,
      and the new trial date of June 2, 2020, is fully excludable time under
      the Speedy Trial Act for the reasons set forth herein;

      (4) The deadline for filing pretrial motions is extended to March
      24, 2020. Responses to pretrial motions are due on or before April
      7, 2020;

      (5) The parties are to appear before the undersigned for a final
      pretrial conference on May 19, 2020 at 1:30 p.m. This date is also
      the deadline for concluding plea negotiations and for providing
      reciprocal discovery;

      (6) The Court instructs the parties that all motions in limine must be
      filed no later than May 18, 2020; and

      (7) Special requests for jury instructions shall be submitted to the
      District Judge no later than May 22, 2020, and shall be supported
      by citations to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.


                                     ENTER:


                                     Debra C. Poplin
                                     United States Magistrate Judge




                                        3
